Case 9:20-cv-81205-RAR Document 484 Entered on FLSD Docket 02/02/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    CASE NO. 20-CV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

                  Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

              Defendants.
  ______________________________________/

    ORDER GRANTING RECEIVER’S THIRD MOTION TO EXPAND RECEIVERSHIP
   ESTATE AND MOTION TO CORRECT SCRIVENER’S ERRORS IN PRIOR ORDERS
                   EXPANDING RECEIVERSHIP ESTATE

          THIS CAUSE comes before the Court upon the Receiver’s Third Motion to Expand

  Receivership Estate and Motion to Correct Scrivener’s Errors in Prior Orders Expanding

  Receivership Estate [ECF No. 468], filed on January 14, 2021. In the Motion, the Receiver seeks

  to expand the scope of the Court’s Amended Order Appointing Receiver dated August 13, 2020

  [ECF No. 141] (“Receivership Order”), which has been previously amended by this Court’s Order

  dated September 4, 2020 [ECF No. 238] and the Order Granting Motion to Expand Receivership

  Estate dated December 16, 2020 [ECF No. 436] (“Order on Motion to Expand”). 1


  1
    The current “Receivership Entities” are Complete Business Solutions Group, Inc. d/b/a Par Funding (“Par
  Funding”); Full Spectrum Processing, Inc.; ABetterFinancialPlan.com LLC d/b/a A Better Financial Plan;
  ABFP Management Company, LLC f/k/a Pillar Life Settlement Management Company, LLC; ABFP
  Income Fund, LLC; ABFP Income Fund 2, L.P.; United Fidelis Group Corp.; Fidelis Financial Planning
  LLC; Retirement Evolution Group, LLC;, RE Income Fund LLC; RE Income Fund 2 LLC; ABFP Income
  Fund 3, LLC; ABFP Income Fund 4, LLC; ABFP Income Fund 6, LLC; ABFP Income Fund Parallel LLC;
  ABFP Income Fund 2 Parallel; ABFP Income Fund 3 Parallel; ABFP Income Fund 4 Parallel; and ABFP
  Income Fund 6 Parallel; ABFP Multi-Strategy Investment Fund LP; ABFP Multi-Strategy Fund 2 LP; MK
  Corporate Debt Investment Company LLC; Capital Source 2000, Inc.; Fast Advance Funding LLC; Beta
  Abigail, LLC; New Field Ventures, LLC; Heritage Business Consulting, Inc.; Eagle Six Consulting, Inc.;
  20 N. 3rd St. Ltd.; 118 Olive PA LLC; 135-137 N. 3rd St. LLC; 205 B Arch St Management LLC; 242 S.
  21st St. LLC; 300 Market St. LLC; 627-629 E. Girard LLC; 715 Sansom St. LLC; 803 S. 4th St. LLC; 861
Case 9:20-cv-81205-RAR Document 484 Entered on FLSD Docket 02/02/2021 Page 2 of 3




         The Court finds that the Receiver has made a sufficient and proper showing in support of

  the relief requested. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Receiver’s Third Motion to Expand Receivership

  Estate and Motion to Correct Scrivener’s Errors in Prior Orders Expanding Receivership Estate

  [ECF No. 468] is GRANTED as follows:

         1.      For the same reasons articulated in the Order on Motion to Expand [ECF No. 436],

  the scope of the receivership created in this case is expanded to include the following entities:

                 a.      Blue Valley Holdings, LLC;

                 b.      LWP North LLC; and

                 c.      500 Fairmount Avenue, LLC.

         2.      The name of ABFP Multi-Strategy Fund 2 LP, one of the Receivership Entities, is

  corrected to ABFP Multi-Strategy Investment Fund 2 LP.

         3.      The name of Eagle Six Consulting Inc, one of the Receivership Entities, is corrected

  to Eagle Six Consultants, Inc.

         4.      The Court finds that based upon the Securities and Exchange Commission’s

  previous filings and the information the Receiver has supplied in the Motion, the same findings

  and conclusions that led the Court to include the other Receivership Entities apply equally to those

  listed in paragraphs 1 through 3 above. Ryan K. Stumphauzer is appointed Receiver of all entities

  listed in paragraphs 1 through 3 above and all the “Receivership Assets” of those entities, as

  defined in the Receivership Order [ECF No. 141]. The Receivership Order shall apply with equal



  N. 3rd St. LLC; 915-917 S. 11th LLC; 1250 N. 25th St. LLC; 1427 Melon St. LLC; 1530 Christian St.
  LLC; 1635 East Passyunk LLC; 1932 Spruce St. LLC; 4633 Walnut St. LLC; 1223 N. 25th St. LLC; Liberty
  Eighth Avenue LLC; and The LME 2017 Family Trust; and the receivership also includes the properties
  located at 568 Ferndale Lane, Haverford PA 19041; 105 Rebecca Court, Paupack, PA 18451; and 107
  Quayside Dr., Jupiter FL 33477.

                                              Page 2 of 3
Case 9:20-cv-81205-RAR Document 484 Entered on FLSD Docket 02/02/2021 Page 3 of 3




  force and effect to the entities listed in paragraphs 1 through 3 above as it applies to the other

  Receivership Entities.   The terms and provisions of the operative Receivership Order are

  incorporated by reference herein.



         DONE AND ORDERED in Fort Lauderdale, Florida, this 1st day of February, 2021.




                                                      ____________________________________
                                                      RODOLFO A. RUIZ II
                                                      UNITED STATES DISTRICT JUDGE


  Copies to: Counsel of Record




                                             Page 3 of 3
